Case 3:19-cv-00607-JAG Document 15 Filed 08/20/19 Page 1 of 1 PagelD# 81

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
DEBORAH DAMES, individually and on behalf
of all others similarly situated,
Plaintiff,
v. Civil Action No. 3:19-cv-607
CAPITAL ONE FINANCIAL
CORPORTATION, et al.,
Defendants.
ORDER

This matter comes before the Court on the defendants’ motion to stay. (Dk. No. 11.) The
Court previously stayed nine cases related to the Capital One data breach incident. (See Dk. No.
12, 3:19-cv-555.) Since that time, the Honorable Claude M. Hilton transferred this case from the
Alexandria Division to the Richmond Division for consolidation with the 3:19-cv-555 action for
pretrial purposes. Accordingly, and for the purposes of judicial efficiency and economy, the Court
GRANTS the motion to stay. (Dk. No. 11.) The Court STAYS all proceedings and deadlines in
this case until the Judicial Panel on Multidistrict Litigation resolves the pending motions to transfer
and consolidate filed in Jn re Capital One Consumer Data Breach Litigation, MDL No. 2915
(J.P.M.L. July 31, 2019). The Court DIRECTS the defendants to file a status report with the Court
within one (1) day of the JPML’s decision on the motions to transfer and consolidate.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Date: 20 August 2019 ist 0. }

Richmond, VA John A. Gibney, Jr. /. hj ,
United States District Judge

 

 

 
